Pope, Chief Judge,
concurring specially.
This disturbing result is mandated by the Supreme Court’s holding that a married defendant cannot be convicted of burglarizing the home of his or her spouse as a matter of law, even if the couple is no longer living together. See Mitchell v. State, 263 Ga. 129 (3) (429 SE2d 517) (1993).
I am tempted to try to distinguish this case on the grounds that the burglarized dwelling was the home of defendant’s mother-in-law rather than his estranged wife. As the trial court recognized at the conclusion of the bench trial, however, the evidence did not support this distinction. Moreover, such a distinction might narrow the holding of Mitchell, but leave its core unchallenged; and we should not allow this to happen. I doubt that the apparent holding of the third division of Mitchell is what a unanimous Supreme Court meant to say, and therefore urge that Court to grant certiorari in this case and clarify or correct that holding.